Citation Nr: 0942751	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-11 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for a kidney problem 
(claimed as hydronephrosis and diagnosed as diabetic 
nephropathy, including as secondary to service-connected 
diabetes mellitus.

2.	Entitlement to service connection for coronary artery 
disease, including as secondary to diabetes mellitus.

3.	Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied entitlement to the 
benefits sought.

During the pendency of the appeal, by an October 2007 rating 
decision, the RO granted a claim then on appeal for service 
connection for posttraumatic stress disorder (PTSD). The 
Veteran has not appealed from the initial rating or effective 
date, and hence this claim has been resolved. Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	A kidney disorder, diagnosed as diabetic nephropathy, is 
etiologically related to the Veteran's service-connected 
diabetes mellitus.

2.	Coronary artery disease was not incurred or aggravated 
in service, nor is it proximately due to or the result of 
diabetes mellitus.


CONCLUSIONS OF LAW

1.	The criteria are met for a grant of service connection 
for diabetic nephropathy,   as secondary to diabetes 
mellitus. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).
2.	The criteria for service connection for coronary artery 
disease, including as secondary to diabetes mellitus, are not 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The Board is granting the claim for service connection for 
diabetic nephropathy (previously diagnosed as hydronephrosis) 
secondary to diabetes mellitus. This constitutes a full grant 
of the benefits sought as to that claim and therefore, even 
assuming, without deciding, that any error was committed with 
respect to implementation of the VCAA's duty to notify and 
assist provisions, such error was harmless in its application 
to adjudication of this matter, and need not be further 
discussed. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced).

The RO has informed the Veteran of what evidence would 
substantiate the claim on appeal pertaining to hypertension 
through VCAA notice correspondence dated from February 2005. 
The January 2006 Statement of the Case (SOC) explained the 
general criteria to establish a claim for entitlement to 
service connection.              The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi,    16 Vet. 
App. 183, 186-87 (2002). Furthermore, a supplemental March 
2006 notice letter provided information concerning both the 
disability rating and effective date elements of a pending 
claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance,              the VCAA notice correspondence 
was sent prior to issuance of the April 2005 rating decision 
on appeal, and thus met the standard for timely notice. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), and records of VA and private outpatient 
treatment. He has undergone a VA Compensation and Pension 
examination. See McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002). The 
Veteran has provided several lay statements in support of the 
claim. While he previously requested a Travel Board hearing 
before a Veterans Law Judge, he later cancelled it in 
advanced of the scheduled hearing date. The record as it 
stands includes sufficient competent evidence to decide the 
claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009). Service connection may also be granted for a 
disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection 
are as follows: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).                  In 
addition, a claimant is entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the 
current version of 38 C.F.R. § 3.310(b), the regulation 
provides that any increase in severity of a nonservice-
connected disease or injury proximately due to or the result 
of a service-connected disease or injury, and not due to the 
natural progress of the disease, will be service connected. 
In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to the baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the current 
level of severity of the nonservice-connected disease or 
injury. These evaluations of baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder. See 
Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b). 

Kidney Disorder, Claimed as Hydronephrosis and Diagnosed as 
Diabetic Nephropathy

An August 2004 renal ultrasound examination of both kidneys 
indicated there was mild left-sided hydronephrosis, and a 
small midpole cyst of the right kidney. 

The Veteran underwent a November 2005 VA Compensation and 
Pension examination pertaining to diabetes mellitus. The 
medical history was positive for elevated blood sugar and 
urinalysis showing proteinuria. The Veteran reported 
polydypsia during the day and polyuria during the night. 
Laboratory testing revealed an elevated microalbumin level. 
The diagnosis in pertinent part was diabetes type II, mild 
functional impairment, more likely than not related to 
exposure to Agent Orange in Vietnam; and diabetic nephropathy 
with elevated microalbuminuria provoking renal impairment.  

The competent medical evidence provides for the finding that 
the Veteran has diabetic nephropathy associated with his 
service-connected diabetes mellitus.       On review of 
available medical information, including laboratory test 
results,           the November 2005 VA examiner diagnosed 
diabetic nephropathy with elevated microalbuminuria provoking 
renal impairment. Thus, there is a definitive link between 
this renal dysfunction and the Veteran's service-connected 
diabetes mellitus.  Such a link, without conflicting medical 
evidence, is sufficient to warrant a grant of service 
connection for diabetic nephropathy on a secondary basis. 
While the specific characterization of the claim on appeal 
was as service connection for hydronephrosis, this grant of 
benefits is considered dispositive of the claim, particularly 
as the Veteran's original claim was for a nonspecific 
"kidney disease." The observed hydronephrosis of the left 
kidney may in fact later be recognized in the process of 
assigning an initial evaluation for the service-connected 
diabetic nephropathy disorder.  

Accordingly, there is a sufficient premise upon which to 
award service connection for diabetic nephropathy.

Coronary Artery Disease

Service medical history does not provide reference to 
evaluation or treatment for a cardiovascular disorder.

A November 2004 private cardiologist's report states the 
assessment of coronary artery disease, native artery; 
hyperlipidemia endogenous; hypertensive heart disease; 
smoking (tobacco dependence); history of angioplasty; and 
peripheral vascular disease. Overall the Veteran was in no 
acute distress. Earlier that month he had undergone a cardiac 
catheterization which revealed an occluded first obtuse 
marginal branch for which he underwent successful stenting. 
There were cardiac risk factors positive for smoking, 
hypertension, diabetes mellitus, and family history. The 
treatment plan was to continue current medications without 
change.    A follow-up consultation was scheduled for three 
months. 

A December 2004 report from a private university health 
clinic indicates in part an impression of coronary artery 
disease status post angioplasty and stent placement.  It was 
observed that the Veteran was an active smoker, and with his 
history of coronary artery disease it was recommended that he 
completely abstain from smoking.

Following the November 2005 VA examination, a diagnosis was 
provided of coronary artery disease, with mild functional 
impairment. The examiner expressed the opinion that coronary 
artery disease was not likely related diabetes mellitus. 
Rather, this disorder was considered as likely as not related 
to a greater than          100 pack-year smoking history.

The criteria for service connection for coronary artery 
disease are not met in view of the above. There is no 
indication of relevant symptomatology during service, or for 
several decades thereafter. The first documentation of 
coronary artery disease is provided through a November 2004 
private medical report. This time period without complaint or 
treatment is evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim. See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). There also 
is no current medical opinion indicating or suggesting that 
diagnosed coronary artery disease had its etiology in an 
incident of the Veteran's service. Hence, a theory of direct 
service connection does not provide a basis for recovery.

As to secondary service connection, the November 2005 VA 
examiner attributed the Veteran's coronary artery disease to 
an extensive history of smoking, rather than to service-
connected diabetes mellitus. This opinion is consistent with 
contemporaneous medical records that note cigarette smoking 
as a key cardiac risk factor, and recommending quitting 
smoking. Although the examiner did not have such records 
before him when offering his opinion, there is no reason to 
suggest they would have contradicted his overall conclusion. 
Applicable VA law and regulations preclude service connection 
for claims based upon the use of tobacco products when filed 
since June 9, 1998, as in this case. See 38 U.S.C.A. § 1103;          
38 C.F.R. § 3.300. Moreover, given the extensive history of 
use of tobacco as an identified cause of a cardiovascular 
disorder in this case, it would appear to outweigh diabetes 
mellitus as either a cause of or contributing factor to 
coronary artery disease. There is no other evidence of record 
to indicate that diabetes mellitus had a role in the 
development of coronary artery disease. The evidence instead 
points towards the longstanding history of smoking, a basis 
upon which service connection cannot be substantiated. 

The Board has also considered the Veteran's assertions in 
this case. However,          as a layperson, he cannot 
provide a competent opinion to establish the requisite causal 
link to service-connected disability, absent consistent 
medical evidence.         See Grottveit v. Brown,  5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For these reasons, the Board is denying the claim for service 
connection for coronary artery disease, including as due to 
diabetes mellitus. The preponderance of the evidence is 
unfavorable on the claim, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).
 

ORDER

Service connection for diabetic nephropathy, as secondary to 
diabetes mellitus,          is granted.

Service connection for coronary artery disease, including as 
secondary to diabetes mellitus, is denied.


REMAND

Further evidentiary development is warranted of the claim for 
service connection for hypertension, including secondary to 
diabetes mellitus.

Records from a private university health clinic dated from 
March 2004 and onward indicate a continuing assessment of 
hypertension. A December 2004 report observed that 
hypertension was adequately controlled on medication.

The report of the November 2005 VA Compensation and Pension 
examination indicates a diagnosis of essential hypertension, 
with mild functional impairment. According to the examiner 
this condition was not likely related to diabetes mellitus, 
since it preceded diabetes mellitus for 4.5 years. 

The opinion from the November 2005 VA examiner effectively 
rules out diabetes mellitus as the initial cause of 
hypertension, given that it preceded hypertension, but 
nonetheless does not address the question of aggravation. As 
indicated, service connection is available for a nonservice-
connected disability that has undergone chronic aggravation 
by service-connected disability. See 38 C.F.R. § 3.310(b).             
In addition, the opportunity to fully review the contents of 
the Veteran's claims file may have some impact upon the 
medical conclusion reached. Consequently,               a 
supplemental opinion should be obtained from the November 
2005 examiner on the etiology of the Veteran's hypertension. 
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2009) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).

Accordingly, this claim is REMANDED for the following action:

1.	The RO should return the claims folder 
to the VA examiner who conducted the VA 
examination of              November 2005, 
and request a supplemental opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that the Veteran's diagnosed hypertension 
is etiologically related to his service-
connected diabetes mellitus. The examiner 
should consider both initial causation of 
hypertension by diabetes mellitus, and the 
possibility that the Veteran's 
hypertension has been permanently 
aggravated by service-connected diabetes 
mellitus. For purposes of this analysis, 
aggravation is defined as a permanent 
worsening of the nonservice-connected 
disability beyond that due to the natural 
disease process. A clear rationale should 
be stated for all conclusions reached. 

Provided that the November 2005 examiner 
is not available, or is no longer employed 
by VA, schedule the Veteran for an 
examination by an examiner who has not 
seen him previously, and that addresses 
the inquiries        set forth above 
regarding the etiology of the disability 
claimed. 

2.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for hypertension, including 
secondary to diabetes mellitus, based upon 
all additional evidence received. If the 
benefit sought on appeal is not granted, 
the Veteran should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).










____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


